DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-3 is that applicant’s claimed invention includes, in part a temperature change calculating part configured to, only when the steady state judging part judges that the temperature of the motor driving device is not in the saturated state, calculate an amount of change in the temperature within a predetermined time as a detected amount of change, based on the temperature detected by the temperature detecting part.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Kadievitch on May 24, 2021.


In the Claims:
Replace claim 1 with the following amended claim:

--1. A motor driving device comprising: 
a heat generating element; 
a heatsink configured to  cool the heat generating element; 
an electric power detecting part configured to detect a consumed power of the heat generating element; 
a temperature detecting part configured to  detect a temperature of the motor driving device; 
a steady state judging part configured to judge whether a temperature of the motor driving device is in a saturated state based on the consumed power detected by the electric power detecting part or on the temperature detected by the temperature detecting part; 
a temperature change calculating part configured to, only when the steady state judging part judges that the temperature of the motor driving device is not in the saturated state,  calculate an amount of change in the temperature within a predetermined time as a detected amount of change, based on the temperature detected by the temperature detecting part; 
a reference determination part configured to  determine a reference amount of change in the temperature, based on the temperature detected by the temperature 
a temperature change judging part configured to compare the reference amount of change determined by the reference determination part with the detected amount of change calculated by the temperature change calculating part, and judges whether the detected amount of change is different from the reference amount of change[[; and]].--

Reasons for Allowance
Applicant’s arguments filed July 02, 2020, with respect to the rejections under 35 USC 101, 102 and 103 have been fully considered and are persuasive.  The previous rejections of claims 1-3 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864